Citation Nr: 0726830	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-04 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disabilities 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1976 to 
July 1980 and from March 1982 to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 2007, the veteran testified during a 
videoconference Board hearing before the undersigned Veterans 
Law Judge; a transcript of that hearing is of record.  During 
the hearing, the veteran submitted additional evidence along 
with a waiver of initial RO consideration.  The Board accepts 
this evidence for inclusion in the record.  See 38 C.F.R. § 
20.800 (2006).

Additionally, the Board notes that at the February 2007 
hearing, the veteran's representative, on behalf of the 
veteran, indicated that each of the veteran's right and left 
knee disabilities had increased in severity, which appears to 
raise the issue of increased ratings for the veteran's 
service-connected bilateral knee disabilities.  As such, the 
Board hereby refers these matters to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are right 
knee patellofemoral syndrome, currently rated as 10 percent 
disabling; postoperative left knee condition with residual 
instability, currently rated as 30 percent disabling; and 
degenerative changes of the left knee, currently rated as 10 
percent disabling; the combined disability rating is 50 
percent.
 
2.  The ratings for the veteran's service-connected 
disabilities do not meet the minimum percentage requirements 
for a TDIU, and these disabilities are not shown to prevent 
him from obtaining or retaining substantially gainful 
employment

CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).

With respect to VA's duty to notify, the RO sent letters to 
the veteran in May 2003 and February 2005 which asked him to 
submit certain information, and informed him of VA's 
responsibility concerning obtaining evidence to substantiate 
his claim. In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
VA would be obtaining, and asked the veteran to send to VA 
any information in his possession that pertains to his claim. 
These letters also explained that VA would make reasonable 
efforts to help him get evidence such as medical records, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  VA informed 
the veteran what he needed to substantiate his claim for a 
TDIU in the May 2003 letter.  In the February 2005 letter, 
the veteran was advised of the evidence associated with the 
claims file.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim on appeal for a TDIU.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim. That was accomplished in this 
case, as the May 2003 letter was sent to the veteran prior to 
the issuance of the July 2003 rating decision on appeal. 

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for a TDIU prior to the rating decision on appeal; however, 
he was not provided with notice of the type of evidence 
necessary to establish an effective date until January 2007.  
However, since the veteran's claim for a TDIU is being 
denied, there can be no possibility of any prejudice to the 
claimant under the holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.

With respect to VA's duty to assist the veteran, the RO has 
obtained all evidence identified by the veteran. The 
veteran's service medical records, post-service VA and 
private medical records, copies of his VA vocational 
rehabilitation file, and his February 2007 Board hearing 
transcript are associated with the claims file.  In addition, 
the veteran and his representative were given the opportunity 
to submit evidence and argument to support his claims, which 
they have done.  In April 2006, the RO received 
correspondence from the veteran that he had no other 
information or evidence to give to VA to substantiate his 
claims.  Thereafter, the veteran submitted additional 
evidence in February 2007 with a waiver of initial RO 
consideration.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing records 
pertinent to the claim on appeal that needs to be obtained.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996).

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at   
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38   
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2005).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-  
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).
The veteran's service-connected disabilities consist of 
residuals of left knee surgery with instability, rated as 30 
percent disabling (effective December 20, 1994); arthritis of 
the left knee, rated as 10 percent disabling (effective 
September 23, 1998), and right patellofemoral syndrome, rated 
as 10 percent disabling (effective January 10, 2001).  The 
veteran's combined disability rating is 50 percent.  Hence, 
the veteran does not meet the minimum percentage requirements 
of 38 C.F.R. § 4.16(a). 

However, as indicated above, a total rating, on an extra-
schedular basis, may be granted, in exceptional cases (and 
pursuant to specifically prescribed procedures), when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities (per 38 C.F.R. §§ 3.321(b) and 4.16(b)).  If 
such is shown, then the case would be referred to the 
Director, Compensation and Pension Service for extra-
schedular consideration.  See 38 C.F.R. § 4.16(b).

In determining whether the veteran is able to secure and 
follow a substantially gainful occupation, consideration may 
be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  The Board must determine 
if there is some service connected factor outside the norm 
which places the veteran in a different position than other 
veterans with a 50% combined disability rating. Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The fact that the veteran is 
unemployed or has difficulty obtaining employment is not 
enough as a schedular rating provides recognition of such.  
Id.  Rather, the veteran need only be capable of performing 
the physical and mental acts required by employment. Id.  The 
schedular criteria contemplate compensating a veteran for 
considerable loss of working time from exacerbations 
proportionate to the severity of the disability.  See 38 
C.F.R. § 4.1 (2006).

In the veteran's April 2003 application for a TDIU, he 
indicated that he last worked full time in November 1998 as a 
United States Postal Worker.  The veteran is currently 
receiving disability retirement benefits from the United 
States Office of Personnel Management (U.S.OPM), due to non-
service connected disabilities - noted as a low back 
condition, as noted in a November 1998 U.S.OPM record. 
Information in the veteran's VA vocational file reflects that 
he has an Associates of Science degree in computer and 
electronic technology and that after being approved in August 
1999 for VA vocational educational rehabilitation, he earned 
a Bachelor of Science degree in business management in April 
2001.  The veteran contends that he has been actively seeking 
employment since April 2001, but has been unable to obtain 
employment.  

A March 2001 VA special report of training reflects that the 
veteran had no current medical complaints that would 
interfere with his concluding his rehabilitation education 
training in May 2001.  The report noted that the veteran and 
his wife were developing a home-based business in web design, 
which he hoped to continue as a full-time business following 
his graduation.  The veteran stated that he felt that his 
disabilities, along with their limitations, precluded him 
from being able to secure and maintain a full-time employment 
situation.  He explained to his case manager that he needed 
something that was very flexible and he could do at home when 
he was not capable of a lot of outside activities.  The 
veteran stated that he would be putting all of his efforts 
into this home based business as opposed to seeking a more 
traditional employment situation.  

After receiving his degree in business management in April 
2001, the veteran sought employment through the VA 
rehabilitation program from June 2001 through August 2001.  
During an October 2001 meeting with his VA rehabilitation 
counselor, the veteran reported that prior attempts to help 
him with job placement proved to be unproductive and what he 
really wanted to do was to be self-employed as a web-
designer.  The VA counselor advised him that their goal was 
to see him placed in a suitable job in the area for which he 
was trained.  The veteran sought employment with VA 
assistance in November 2001.  

In February 2002, the veteran sent a letter to his VA 
counselor requesting special assistance for veterans in self- 
employment asserting that he qualified based on the 
description of "most severely disabled veteran."  He 
contended that he actively sought employment since May 2001 
with no success, which was due to his disability and the 
current local economy.  He asserted that his medical 
limitations prohibit him from traveling long distances.   In 
a March 2002 letter, the VA counselor informed the veteran 
that a general consensus opinion found that he was marketable 
with the degree that he was sponsored for and he should be 
able to find suitable employment, therefore his request was 
denied. 

A November 2002 Watson Clinic record reflects that on 
examination, the veteran had no difficulty walking.  The 
assessment was chronic left knee pain. 

A December 2003 VA orthopedic record reflects the veteran's 
complaints of bilateral knee pain, occasional instability, 
and swelling without inflammation or locking.  He stated that 
his symptoms of knee pain were made worse by extreme motion 
and activity.  X-rays of both knees showed patella alta and 
mild medial joint space narrowing.  Physical examination 
revealed an obese, male in no apparent acute distress, gait 
was characterized by decreased weight bearing time on left 
and flexed knee, full range of motion of extremities, both 
patellae were hypermobile with pain to compression on left, 
power and sensation of reflexes, straight leg raising intact.  
The impression was patella alta, degenerative joint disease 
left knee.  The veteran was advised that weight reduction was 
a necessity and that a stationary exercise bike might be 
useful implementing same.  He was instructed in quadriceps 
strengthening exercises for his lower extremities and he was 
informed that steroid injections would not be a benefit.  

During the veteran's February 2007 hearing before the 
undersigned, the veteran contended that his service-connected 
bilateral knee disability prevented him from working because 
he had constant pain and he could not do things due to 
doctors' restrictions.  He contended that these restrictions 
included no bending, no squatting, no running, and no 
standing for long periods of time; basically sitting.  He 
testified that he did not get any of the jobs he applied for 
(i.e. managerial, accounting clerk, counselor) because he was 
not qualified.  He stated that employers said his particular 
skills did not meet their qualifications and they explained 
that "you're denied the job based on disability."  He 
asserted that he had applied for sedentary positions.  The 
veteran submitted a February 2007 letter from S. Moore, DC, a 
Chiropractor, indicating that the veteran was under his care 
for complaints of neck pain, left arm pain, low back pain, 
bilateral knee pain, and bilateral foot pain.  The veteran 
reported he was unable to perform most activities of daily 
living and had a service-connected partial disability which 
kept him from gaining employment.  Dr. Moore opined, based on 
his objective medical findings, that the veteran was unable 
to seek, gain or maintain gainful employment due to his 
service-connected disabilities and should be considered for 
full disability status.  However, Dr. Moore failed to provide 
specific examination findings to support the opinion, and no 
notation that any other medical records had been considered; 
at best, then, the Board finds that this is a conclusory 
statement not supported by evidentiary or medical rationale.  
None of the objective evidence shows that the veteran's 
service-connected bilateral knee disabilities alone prevent 
all forms of substantial gainful employment.  In this case, 
the Board notes that it was the veteran's back and not his 
knees which caused him to stop his last full-time position.  
There is no evidence in the record which shows that his 
service-connected bilateral knee disability prevents 
sedentary employment.  In fact, the veteran has, in essence, 
asserted that he could perform sedentary employment based on 
the fact that he argued that he wanted to pursue a career as 
a web designer.

The Board points out that none of the other numerous VA or 
private medical records indicates that the veteran is 
precluded from employment based solely on his service-
connected disabilities.  The Board also notes that the 
veteran has the appropriate education, a college degree in 
business management, for obtaining and maintaining sedentary 
employment.  Furthermore, the veteran has continuously 
asserted, even after he filed his May 2003 claim for a TDIU, 
that he is seeking to start his own business.  See June 4, 
2003 Privacy Authorization Form signed by the veteran and 
corresponding June 4, 2003 letter signed by Congressman Adam 
Putnam.  The Board acknowledges the obvious frustration 
experienced by  the veteran after attempting to obtain 
employment and his desire to start his own business as 
opposed to traditional employment; however, the ultimate 
question in a claim for a TDIU is whether the veteran is 
capable of performing the physical and mental acts required 
by employment.  See Van Hoose, 4 Vet. App. at 363. 
   
After carefully reviewing the evidence of record, the Board 
concludes that the weight of the evidence does not 
demonstrate that the veteran's service-connected bilateral 
knee disabilities, when considered in association with his 
educational attainment and occupational background, renders 
him unable to secure or follow a substantially gainful 
occupation.  The Board has reviewed the VA and private 
medical records.  However, there is no medical evidence of 
record indicating that the veteran would be completely 
precluded from all forms of substantially gainful employment 
as a result of his service-connected bilateral knee 
disabilities alone. The Board emphasizes that the effects of 
nonservice-connected disabilities may not be considered 
concerning this issue on appeal. The veteran now has a 
Bachelor's degree in business management with past experience 
as a postal carrier.  Despite his testimony in which he 
explained why certain jobs could not be performed, the 
medical evidence does not show and there is otherwise no 
indication that his past occupational experience and 
education level preclude him from performing some type of 
gainful sedentary employment because of his service-connected 
bilateral knee disabilities.  In fact, no competent 
professional has rendered an opinion that the veteran was 
prevented from performing sedentary employment due to his 
service-connected knee disabilities.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a TDIU.  The Board finds 
that the allegations of unemployability provided by the 
veteran are neither persuasive nor supportable when viewed in 
light of the complete evidence of record.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert  
v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disabilities is denied. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


